                    EXHIBIT 3




Case: 18-41932   Doc# 25-4   Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 1 of
                                          9
                                                                                  1
                Daryl Raiford - Confidential - May 15, 2018


 1                      NO. DC-16-12593
 2   GENBAND MANAGEMENT SERVICES ) IN THE DISTRICT COURT
     CORPORATION,                )
 3                               )
          Plaintiff,             )
 4                               )
     VS.                         )
 5                               )
     COEFFICIENT, LLC and        )
 6   TELEFFICIENT, LLC,          )
                                 )
 7        Defendants/            )
          Counter-Plaintiffs     ) DALLAS COUNTY, TEXAS
 8   VS.                         )
                                 )
 9   GENBAND MANAGEMENT SERVICES )
     CORPORATION, GENBAND        )
10   HOLDINGS COMPANY AND        )
     GENBAND US, LLC,            )
11                               )
          Counter-Defendants.    ) 116TH JUDICIAL DISTRICT
12
13
14                         CONFIDENTIAL
15               ORAL AND VIDEOTAPED DEPOSITION OF
16                         DARYL RAIFORD
17                         MAY 15, 2018
18
19
20
21
22
23
24
25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 2 of
                                        9
                                                                                  2
                Daryl Raiford - Confidential - May 15, 2018


 1                   ORAL AND VIDEOTAPED DEPOSITION of DARYL
 2   RAIFORD, produced as a witness at the instance of the
 3   Defendants/Counter-Plaintiffs, and duly sworn, was
 4   taken in the above-styled and numbered cause on the
 5   15th of May, 2018, from 10:06 a.m. to 4:14 p.m.,
 6   before Audra B. Paty, CSR in and for the State of
 7   Texas, reported by machine shorthand, at the offices
 8   of Baker Botts LLP, 2001 Ross Avenue, in the City of
 9   Dallas, County of Dallas, State of Texas, pursuant to
10   Notice and the Texas Rules of Civil Procedure.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 3 of
                                        9
                                                                                  3
                Daryl Raiford - Confidential - May 15, 2018


 1                    A P P E A R A N C E S
 2        FOR THE PLAINTIFF/COUNTER-DEFENDANTS:
               Mr. Jonathan B. Rubenstein
 3             Ms. Allie Smith
               BAKER BOTTS LLP
 4             2001 Ross Avenue
               Suite 1100
 5             Dallas, Texas 75201-2980
               214.953.6594
 6             jonathan.rubenstein@bakerbotts.com
               allie.smith@bakerbotts.com
 7
 8        FOR THE DEFENDANTS/COUNTER PLAINTIFFS:
               Mr. Tyler J. Bexley
 9             REESE MARKETOS, LLP
               750 North St. Paul Street
10             Suite 600
               Dallas, Texas 75201
11             214.382.9805
               tyler.bexley@rm-firm.com
12
13        ALSO PRESENT:
               Mr. Wayne Rennke, Videographer
14
15
16
17
18
19
20
21
22
23
24
25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 4 of
                                        9
                                                                                  4
                Daryl Raiford - Confidential - May 15, 2018


 1                             I N D E X
 2   WITNESS                                                   PAGE
 3   DARYL RAIFORD
 4   EXAMINATION BY MR. BEXLEY                                     7
 5
     CORRECTIONS MADE BY WITNESS                                235
 6
     SIGNATURE OF WITNESS                                       236
 7
     REPORTER'S CERTIFICATION                                   237
 8
 9   EXHIBITS                                    IDENTIFIED
10   Exhibit 1 - Ribbon Communications, Inc.
                 Structure Chart as of
11               January 1, 2018                         35
12   Exhibit 2 - E-mail string top e-mail being
                 8-6-13 Pugerude e-mail to
13               Raiford                                 79
14   Exhibit 3 - 8-6-13 Lakey e-mail to Pugerude         87
15   Exhibit 4 - Amended and Restated Teaming
                 Agreement                               89
16
     Exhibit 5 - E-mail string top e-mail being
17               9-27-13 Raiford e-mail to Walsh,
                 Wright, Pugerude and others                    107
18
     Exhibit 6 - E-mail string top e-mail being
19               9-28-13 Walsh e-mail to Raiford,
                 Wright, and Pugerude and others                113
20
     Exhibit 7 - 12-9-14 Raiford e-mail to
21               Reichert                                       120
22   Exhibit 8 - E-mail string top e-mail being
                 12-11-14 Raiford e-mail to Bruny,
23               Pugerude, Green and others                     124
24   Exhibit 9 - 3-11-15 Raiford e-mail to Stevens
                 with attachments                               127
25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 5 of
                                        9
                                                                                  5
                Daryl Raiford - Confidential - May 15, 2018


 1   EXHIBITS                                    IDENTIFIED
 2   Exhibit 10 - E-mail string top e-mail being
                  7-23-14 Raiford e-mail to
 3                Pugerude, Walsh and Green             137
 4   Exhibit 11 - Memorandum of Understanding           152
 5   Exhibit 12 - E-mail string top e-mail being
                  3-3-14 Casper e-mail to Raiford       153
 6
     Exhibit 13 - E-mail string top e-mail being
 7                1-7-16 Leopardi e-mail to Bishop
                  and Ableman with attachment                   162
 8
     Exhibit 14 - 1-6-16 Brennan e-mail to Raiford              175
 9
     Exhibit 15 - E-mail   string top e-mail being
10                8-8-16   Raiford e-mail Brennan               176
11   Exhibit 16 - E-mail   string top e-mail being
                  5-6-12   Raiford e-mail to Russo              179
12
     Exhibit 17 - E-mail string top e-mail being
13                7-20-14 Pugerude e-mail to Lauro,
                  Raiford, and O'Connor                         189
14
     Exhibit 18 - E-mail string top e-mail being
15                7-10-14 Raiford e-mail to
                  Armbruster and Walsh                          191
16
     Exhibit 19 - E-mail   string top e-mail     being
17                7-2-14   Raiford e-mail to     Inshaw         194
18   Exhibit 20 - E-mail   string top e-mail     being
                  7-7-15   Raiford e-mail to     Murray         198
19
     Exhibit 21 - E-mail string top e-mail being
20                7-8-15 Raiford e-mail to
                  Armbruster                                    200
21
     Exhibit 22 - E-mail string top e-mail being
22                4-22-15 Raiford e-mail to Walsh               203
23   Exhibit 23 - E-mail string top e-mail being
                  9-22-15 Raiford e-mail to Russo
24                and Walsh                                     210
25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 6 of
                                        9
                                                                                  6
                Daryl Raiford - Confidential - May 15, 2018


 1   EXHIBITS                                           IDENTIFIED
 2   Exhibit 24 - 1-22-16 Raiford letter to
                  CoEfficient and TelEfficient                  223
 3
     Exhibit 25 - 8-15-16 Raiford e-mail to Bruny               227
 4
     Exhibit 26 - 5-30-17 Raiford e-mail to Bruny,
 5                Russo and Ableman                             229
 6   Exhibit 27 - 12-20-17 Raiford e-mail to                    231
                  Thaler
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                              Dickman Davenport, Inc
           214.855.5100     www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4   Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 7 of
                                        9
                                                                                                         7 (Pages 7 to 10)
                        Daryl Raiford - Confidential - May 15, 2018

                                                             7                                                             9
     1              PROCEEDINGS                                   1      A. I was the CFO.
     2             THE VIDEOGRAPHER: We are on the video          2      Q. And then prior to that, when is the most
     3   record at 10:06 a.m. beginning media number 1 of the     3   recent deposition before 2005?
     4   videotaped deposition of Daryl Raiford.                  4      A. Would have been 2002.
     5             Today's date is May 15th, 2018. If the         5      Q. And was that in a corporate capacity or
     6   attorneys present would please state their appearance    6   personally?
     7   for the record as well as any agreements, after which    7      A. That was in a corporate capacity.
     8   the court reporter would please swear in the             8      Q. What company were you with at that time?
     9   witness.                                                 9      A. Compaq Computer Corporation.
    10             MR. RUBENSTEIN: Jonathan Rubenstein for       10      Q. And what was the general nature of that
    11   Baker Botts on behalf of the GENBAND entities and the   11   lawsuit?
    12   witness, and with me is my colleague Allie Smith.       12      A. The Hewlett family had sued -- filed to block
    13             MR. BEXLEY: Tyler Bexley from the law         13   the merger of Hewlett Packard and Compaq Computer
    14   firm of Reese Marketos representing the defendant and   14   Corporation. It was in a Delaware court.
    15   counter-claimants CoEfficient and TelEfficient.         15      Q. Any other lawsuits that you can remember
    16                DARYL RAIFORD,                             16   providing a deposition in?
    17   having been first duly sworn, testified as follows:     17      A. No.
    18                 EXAMINATION                               18      Q. Any testimony at trial in a lawsuit?
    19   BY MR. BEXLEY:                                          19      A. No.
    20       Q. Good morning, sir.                               20      Q. Any other types of hearings or court
    21       A. Good morning.                                    21   proceedings where you've testified?
    22       Q. Will you please state your full name?            22      A. Within -- recently within the last year, I
    23       A. Daryl Edward Raiford.                            23   appeared at a sentencing hearing for a -- in a federal
    24       Q. And, Mr. Raiford, where are you from? Where      24   court for a criminal trial.
    25   do you currently live?                                  25      Q. And what was your relation to the defendant


                                                             8                                                            10
     1      A. I reside -- my homestead is in Austin, Texas.     1    or to the proceeding?
     2      Q. What is your home address?                        2       A. The defendant was the criminal that had been
     3      A. 201 Sanostee Cove, Austin, Texas 78733.           3    found guilty and the -- he was a Nigerian national
     4      Q. And you understand you're here today to           4    that defrauded the company through wire fraud. And so
     5   testify in a lawsuit between several GENBAND entities   5    I appeared before -- in the -- appeared before the
     6   and my clients TelEfficient and CoEfficient?            6    court to, you know, explain the situation and ask for
     7      A. Yes.                                              7    grave sentencing.
     8      Q. Have you ever given a deposition before?          8       Q. All right. And when you say the company, are
     9      A. Yes.                                              9    you referring to GENBAND?
    10      Q. How many times?                                   10      A. Yes.
    11      A. At least twice.                                   11      Q. And that was, you said, within the last year
    12      Q. When was the most recent deposition you gave?     12   or so?
    13      A. 2005.                                             13      A. Right. July -- I believe July or August
    14      Q. And was that in your capacity as an employee      14   2017.
    15   for some company was that --                            15      Q. And do you recall what court that was in?
    16      A. Yes.                                              16      A. No, but it is here in Dallas. It is the
    17      Q. -- in a personal capacity?                        17   federal district court in Dallas.
    18      A. As an employee.                                   18      Q. The United States District Court for the
    19      Q. What company?                                     19   Northern District of Texas?
    20      A. Travelport Limited.                               20      A. Yeah.
    21      Q. And what was just the general nature of that      21      Q. Okay. So since you have given depositions
    22   lawsuit?                                                22   before, I won't belabor the point too much, but just a
    23      A. Related to a dispute over an earnout in an        23   couple of grounds rules so we're on the same page.
    24   acquisition transaction.                                24   Number one that I think we've violated a little bit
    25      Q. And how were you involved in that?                25   inadvertently already is we want to make sure not to



                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 8 of
                                                     9
                                                                                                   38 (Pages 131 to 134)
                        Daryl Raiford - Confidential - May 15, 2018

                                                           131                                                          133
     1       A. No, no.                                           1      A. No, I do not believe it was -- I don't
     2             MR. BEXLEY: All right. Take a break.           2   believe the first conversation was to me directly. I
     3             THE VIDEOGRAPHER: Off the record. The          3   remember I was -- I -- I believe I was approached by
     4   time is 12:57 p.m.                                       4   someone who I can't recall about the subject.
     5             (Recess 12:57 to 1:49.)                        5      Q. Did you have internal discussions at GENBAND
     6             THE VIDEOGRAPHER: We're going back on          6   over whether it was prudent to make loans to
     7   the record. The time is 1:49 p.m.                        7   TelEfficient?
     8       Q. (BY MR. BEXLEY) Good afternoon, Mr. Raiford.      8      A. I'm sorry. The question?
     9   Welcome back from lunch.                                 9      Q. Did you have internal discussions at GENBAND
    10       A. Thank you.                                       10   about whether it was prudent to make loans to
    11       Q. At some point during GENBAND's relationship      11   TelEfficient?
    12   with TelEfficient, did GENBAND decide to begin making   12      A. Yes.
    13   loans to TelEfficient?                                  13      Q. With whom do you recall having those
    14       A. Yes.                                             14   discussions?
    15       Q. Do you recall when the idea or the notion of     15      A. Mark Pugerude, Steven Bruny, and then ul --
    16   making loans or issuing notes to TelEfficient was       16   to a larger extent. And then in a very limited
    17                                                           17   extent, I would think Alex Russo, a board member, and
         first raised?
    18                                                           18   David Walsh.
             A. The date?
    19
                                                                 19      Q. Do you recall Adam Ableman having any
             Q. Just the rough time of year, if you don't
                                                                 20   involvement in those discussions?
    20   recall an exact date.
                                                                 21      A. Well, yes, he was our attorney drafting the
    21       A. No. No, I'm sorry.
                                                                 22   agreements.
    22       Q. So if the first note was executed August 8th,
                                                                 23      Q. Was he responsible for drafting the notes?
    23   2014, do you have a thought of how far before that
    24
                                                                 24            MR. RUBENSTEIN: Objection, form.
         process would have started -- that discussion process
                                                                 25      A. You know, if drafting means providing legal
    25   would have started?


                                                           132                                                          134
     1       A. Not -- not precisely, but I don't believe it      1   counsel, yes.
     2   would be too much before that.                           2      Q. (BY MR. BEXLEY) Did he write the actual
     3       Q. Do you recall who first broached the subject      3   documents that were signed?
     4   of issuing loans to TelEfficient?                        4            MR. RUBENSTEIN: Objection, form.
     5       A. TelEfficient.                                     5      A. I don't -- I presumed so unless he had a
     6       Q. Who specifically from TelEfficient?               6   staff attorney help him.
     7       A. Murat.                                            7      Q. (BY MR. BEXLEY) Why did GENBAND ultimately
     8       Q. Do you know what the circumstances were that      8   agree to make loans to TelEfficient?
     9   caused that idea to come out from Mr. Armbruster?        9      A. To -- to continue their financial solvency.
    10       A. I was told by Murat that he needed funding to    10      Q. Why was that important to GENBAND?
    11   continue going with his company.                        11      A. At the time, we had -- we had introduced
    12       Q. Do you know how TelEfficient had been funded     12   TelEfficient to some of our most important clients,
    13   prior to that time?                                     13   and they were considering a TelEfficient solution.
    14       A. At that time, I did not know, but in             14   And we believe that if TelEfficient were to go
    15   subsequent diligence I learned that there had been --   15   insolvent after we had introduced them, that it would
    16   that investors had invested into his company as well    16   be an embarrassment to our company.
    17   as he was carried by some of his suppliers like his     17      Q. You could have certainly just said no, no
    18   attorneys who he had accrued fees to but allowed him    18   funding and made TelEfficient either find funding
    19   to not make payments.                                   19   elsewhere or become insolvent, right?
    20       Q. Who did Mr. Armbruster first approach with       20      A. That's correct.
    21   the idea of GENBAND making loans?                       21      Q. There was no obligation in the teaming
    22       A. I don't recall that specifically.                22   agreement or other legal documents between you and
    23       Q. Do you know if he came to you directly or if     23   TelEfficient at that time that obligated GENBAND to
    24   you heard -- first heard of this through Mr. Bruny or   24   make loans, right?
    25   somebody else?                                          25      A. That's correct.



                                           Dickman Davenport, Inc
           214.855.5100                  www.dickmandavenport.com           800.445.9548
Case: 18-41932 Doc# 25-4                Filed: 10/17/18 Entered: 10/17/18 17:19:28 Page 9 of
                                                     9
